(Por la corte, a propuesta del
Juez Asociado Señor Aldrey.)
Por cuaNto, ba sido interpuesta apelación en este caso contra la sentencia de 26 de junio de 1930 que declaró sin lugar la demanda;
Por cuanto, según certificación del secretario de la corte inferior el demandante solicitó la concesión de un nuevo1 juicio siéndole negado el 15 de diciembre de 1930, cuya reso-lución le fué notificada el mismo día, apelando de ella el 10 de enero de 1931;
Por cuanto, la parte demandada nos pide que desesti-memos la apelación contra la resolución denegatoria de nuevo juicio por haber sido interpuesta después de vencido’ el tér-mino concedido por la ley;
Por cuanto, los diez días que concede el artículo 295, No. 3, del Código de Enjuiciamiento Civil para apelar de una resolución negando la concesión de un nuevo juicio habían transcurrido cuando la apelación contra esa resolución fué interpuesta.
Por tanto, desestimamos la apelación establecida en este caso contra la resolución que negó un nuevo juicio al deman-dante. ■ ■